Citation Nr: 0518832	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for hepatitis C.

2.  Entitlement to an effective date prior to September 12, 
2002, for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


 ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which granted service connection for hepatitis C 
and assigned an initial evaluation of 10 percent.  The 
effective date for the award of service connection for 
hepatitis C was determined to be September 12, 2002, which 
represents the date the veteran filed his claim.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case pertaining to an increased 
rating has been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for his service-
connected hepatitis C.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim of entitlement to an initial assignment 
of an evaluation in excess of 10 percent for hepatitis C and 
an earlier effective date for service connection for 
hepatitis C prior to September 12, 2002; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran's service-connected hepatitis C is manifested 
by fatigue and right upper quadrant pain with occasional 
nausea and vomiting, infrequent difficulty with indigestion 
of fatty food; it is not productive of incapacitating 
episodes of any duration, hepatomegaly, or weight loss, nor 
is there competent evidence that shows his hepatitis C 
currently necessitates prescribed dietary restrictions or 
medications.

3.  The veteran separated from active duty in December 1980; 
on September 12, 2002, the RO received from the veteran a VA 
Form 21-526 (Veteran's Application for Compensation and/or 
Pension) requesting service connection for hepatitis C, which 
was the first correspondence received from the veteran 
regarding his claim. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an assignment of an initial 
evaluation in excess of 10 percent for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.114, Diagnostic Code 7524 (2004).

2.  The criteria for an earlier effective date prior to 
September 12, 2002, for service connection for hepatitis B 
have not been met.  38 C.F.R. § 3.400(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA regulations implementing the 
provisions of the VCAA do not provide any additional rights.  
See 66 Fed. Reg. 45,620 (August 29, 2001), codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See also 66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in September 2002.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date, but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Therefore compliance with the VCAA 
is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 2003 rating decision, the Statement 
of the Case (SOC) dated in October 2003 and March 2005, and 
the February 2005 Supplemental Statement of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the October 2003 SOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to the rating decision on appeal, the RO provided 
notice to the claimant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the October 2002 letter from 
the RO provided to the appellant with the first three 
elements.  Although the letter does not contain the language 
of the fourth element, it does request "enough information" 
so that VA can request all identified records, whatever the 
source.  Thus, while the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  The Board finds that the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the applicable rating criteria for hepatitis C, the 
disability at issue.  There is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (west 
2002); 38 C.F.R. §  3.159(c)(4) (2004). 

As to the earlier effective date claim on appeal, the VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance. Circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  There is no 
indication in the record or contention of VA treatment for 
the disability at issue prior to the effective date at issue.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)). In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra;  Mayfield, supra.

FACTUAL BACKGROUND

The veteran submitted a VA Form 21-526 (Veteran's Application 
for Compensation and/or Pension) requesting service 
connection for hepatitis C, which was stamped received 
September 12, 2002 by the RO's mail unit.  By rating decision 
in March 2003, the claim was denied.  As noted earlier, 
service connection for hepatitis C was granted by rating 
decision dated in July 2003, effective from the date of 
receipt of the original claim.

A letter from R.S.P., M.D, to S.L., M.D., dated in May 2002 
indicates the veteran underwent a "Tru-cut" liver biopsy.

The veteran underwent a VA compensation and pension physical 
examination (C&P physical examination) in February 2003 and 
reported that he tires more easily than he did previously.  
He had no significant symptoms at the time of the 
examination.  He stated that he was not currently taking any 
medication because he had read about the medications 
available and was not pleased with the reported results.  He 
stated that he planned to wait for the development of better 
medications.  The veteran indicated that he eats a hearty 
diet and has maintained his weight.  He disclosed that his 
only treatment consisted of monitoring liver enzymes and 
hepatitis C RNA count.  The physical examination indicated 
the veteran weighed 170 pounds.  No organs or masses were 
palpable in the abdomen and there was no abdominal 
tenderness.

The veteran underwent a C&P examination in January 2005 and 
reported that he had tried Interferon therapy, but was unable 
to tolerate it.  His current complaints were right upper 
quadrant pain with occasional nausea, vomiting, and 
difficulty with indigestion when he eats fatty food.  He 
stated the indigestion occurs on an infrequent basis.  He 
denied any weight loss or incapacitating periods over the 
last 12-month period.  Physical examination revealed a normal 
size liver without any organomegaly.  Right upper quadrant 
pain was present on deep palpation.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2004).  

The veteran's service-connected hepatitis C is currently 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Under this code a 10 percent evaluation is warranted when 
there are the following signs or symptoms due to hepatitis C 
infection:  intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when signs or 
symptoms include daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and upper quadrant pain) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  A 40 percent 
rating is warranted when there is daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period.  A 60 percent rating 
is warranted when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent rating is warranted when competent and probative 
evidence shows that chronic liver disease without cirrhosis 
(including hepatitis B and chronic active hepatitis) is 
productive of near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2004).  

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2004).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).



ANALYSIS

Evaluation of Hepatitis C

The veteran contends that his service-connected hepatitis C 
warrants a disability rating higher than 10 percent.  

The Board notes initially that in deciding the veteran's 
claim for an increased rating, the Board has considered the 
Court's determination in Fenderson v. West, supra, and 
whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Gilbert v. Derwinski, supra, the Court held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  The Board considered the application of 
reasonable doubt in the initial evaluation of the veteran's 
hepatitis C.  However, the evidence clearly preponderated 
against the claim.  Accordingly, reasonable doubt was not for 
application. 38 U.S.C.A. § 5107 (West 2002).

A review of the record demonstrates that the veteran's 
hepatitis C is manifested by symptoms of fatigue described as 
the veteran tiring more easily than he did previously, right 
upper quadrant pain with occasional nausea and vomiting, and 
infrequent difficulty with indigestion when he eats fatty 
food.  The veteran denied having incapacitating episodes of 
any duration.  He also denied currently being on any 
medications for hepatitis C or having any dietary 
restrictions.  Rather, the veteran indicated his diet was 
"hearty" and his only treatment consisted of having his 
liver enzymes and hepatitis C RNA count monitored.  There is 
no clinical evidence of hepatomegaly and the veteran 
indicated upon his last examination that his weight has been 
stable.  While he contends that he "tried Interferon 
therapy", there is no competent evidence of record to show 
that his hepatitis necessitates continuous medication or 
dietary restriction.  As such, his signs and symptoms fail to 
meet the criteria for a 20 percent evaluation or higher 
because no dietary restrictions or medications are currently 
prescribed, and the veteran does not experience 
incapacitating episodes as a result of hepatitis C.  

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected hepatitis C, 
that render impractical the application of the regular rating 
criteria.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  As there is no objective evidence showing that 
the veteran's service-connected hepatitis C, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation under the guidelines of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Earlier Effective Date

A review of the record indicates that an earlier effective 
date for the grant of service connection for hepatitis C is 
not appropriate in this case.

The veteran contends that as a matter of fairness, his 
service connection for hepatitis C should be effective back 
to his release from active duty.  In this regard, he argues 
that his hepatitis C disability may not be as visible as a 
loss of a limb but it was, nonetheless, incurred while he was 
in active service, and he deserves disability compensation 
that is more contemporaneous to his infection with the 
hepatitis C virus, just as any veteran who incurred a 
traumatic injury would deserve.  He adds, moreover, his 
disability will hasten his death, unlike the loss of an arm 
or leg.  

However, the applicable current regulation precludes an 
earlier effective date in this case.  The Board is bound by 
applicable statutes, the regulations of the VA, and precedent 
opinions of the General Counsel of the VA.  38 C.F.R. 
§ 20.101 (2004).  

The regulation that governs the assignment of effective dates 
in this case is 38 C.F.R. § 3.400(b)(2).  As outlined 
earlier, the regulation provides for an effective date the 
day following release from active duty only when the veteran 
files a claim within one year of his date of separation.  
This is true whether the veteran incurred a traumatic injury, 
such as loss of a limb, or he contracted a chronic disease.  
The regulation does not provide any exceptions based on the 
insidious nature of a service incurred disease or the date a 
disability is actually discovered.  

There is no allegation that the veteran filed a claim prior 
to September 12, 2002, and a review of the file confirms that 
the RO received no documentation relating to hepatitis C 
prior to that date.  A private medical summary relating to 
liver biopsy and blood study results is dated in February 
1980, but it was received by the RO on September 12, 2002.  
The Board parenthetically notes that, in that statement, a 
physician observed that the liver biopsy was consistent with 
very mild, chronic, persistent hepatitis and the prognosis 
was a return to a normal liver in 5 years.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO granted the earliest effective date for 
service connection for hepatitis C that the law allows.  In 
sum, the veteran's original claim for service connection for 
hepatitis C was received on September 12, 2002.  There is no 
relevant medical evidence or other documents received prior 
to that date that can be construed as an earlier claim.  
Thus, as a matter of law, the claim for an earlier effective 
date for service connection for hepatitis C must be denied.  
38 C.F.R. § 3.400(b)(2); Rodriguez, supra; Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

ORDER

Assignment of an initial evaluation in excess of 20 percent 
for hepatitis C is denied.

An effective date earlier than September 12, 2002, for the 
service connection of hepatitis C is denied.



	                        
____________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


